DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 7-22 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 	Applicant’s remarks submitted on 7/9/2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments "receiving the first transmission at a relay station; retrieving a remaining portion of the MTC information at the relay station: receiving, from the second MTC device, an indicator indicating whether the relay station is to transmit the remaining portion of the MTC information, wherein the transmitting, from the relay station, the remaining portion of MTC information is based on the indicator" have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior arts are as follows:
	For claim 1, prior Jianming at Fig.1; [0006] shows and discloses of assigning higher modulation order to a receiver (i.e UE#1) closer to the transmitter (i.e Node-B) with a better signal quality and assigning lower modulation order to a receiver (i.e UE#0) farther to the transmitter (i.e Node-B) with a Worse signal quality. [0006] discloses hierarchical modulation corresponds to layered modulation.  
	 Prior art Chang at Figs. 1-2, shows and discloses a general cooperative communication method using a Layered Modulation and Coding (LMC) scheme, In paragraphs [0005], [0033]-[0035] & [0074]-[0076] summarized as “a relay station comprising: a receiver configured to receive the first transmission; a demodulator configured to apply the high modulation order to demodulate the first transmission to generate the second set of coded bits; a decoder configured to decode the second set 
 	Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole.
 	Claims 12 and 16 are allowable based on the similar reasoning
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478